DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 04/25/2022 have been entered in full. Claims 1, 4, 5, 12, 13, and 15-21 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicants’ amendment and/or arguments filed 04/25/2022.
Interview
As noted by Applicant, a telephone conversation was held on April 19, 2022, in which it was agreed that the current amendment of the independent claims would overcome the enablement rejection of record. It should also be noted that the examiner raised the tentative possibility that the amended claims 16-21 may be subject to a nonstatutory double patenting rejection over claims 14-18 of US 11/123368. Upon further consideration of the submitted claims, it is noted that the patented claims 14-18 expressly exclude prophylaxis and are directed to symptomatic treatment of organ graft rejection. In contrast, the instant claims recite treatment prior to transplantation. Therefore, a nonstatutory double patenting rejection would not be appropriate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110223145 (Terness) and Kleist et al., Clin Sci. 2015 May;128(9):593-607 (“Kleist”; of record).
Terness teaches peripheral blood mononuclear cells (PBMC's) or whole blood treated with mitomycin C (MMC) served as powerful tolerance inducers in a rat heart transplantation model [0006]. Thus, MMC-treated PBMCs are taught to be useable in place of MMC-treated dendritic cells prior to heart transplantation to suppress allograft rejection [0004-0008]. Specificly, Terness teaches a method for treating a graft recipient, said method comprising a) obtaining a blood cell sample from a donor, b) treating said blood cell sample with a chemotherapeutic agent, preferably mitomcyin C, and c) administering such treated blood cells to said graft recipient, wherein said treated donor blood cells ameliorate the risk of developing graft rejection in said patient [0054][0056]. Terness teaches the same pharmaceutically acceptable carriers and routes of administration as recited in the instant claims [0044-0046]. Terness, therefore, provides motivation to perform methods of making and administering compositions according to claims 1, 12, 16, and claims dependent therefrom, with the exception that Terness is vague as to the number or concentration of the treated cells in the compositions or administered as recited in the claims.
In Kleist, experimental animals (rats; pigs) were injected with 106-108 mitomycin-treated cells PBMCs, 250 l/injection (4 x 108 cells/ml) at one week prior to heart or kidney transplantation (p. 595, right column). These doses and times are within the ranges recited in the instant claims. As Kleist is clearly directed to preclinical research for application of the general method taught in Terness, it would have been obvious for one of skill in the art to use the doses and times disclosed in Kleist to implement the general teachings of Terness to make and use compositions comprising human cells as recited in the instant claims.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647